 Case 3:21-cr-01974-JLS Document 21 Filed 09/03/21 PageID.39 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9                    (HONORABLE JANIS L. SAMMARTINO)
10   UNITED STATES OF AMERICA,                CASE NO.: 21CR1974-JLS
11                      Plaintiff,
                                              ORDER GRANTING JOINT MOTION
12         v.                                 TO CONTINUE MOTION HEARING
                                              AND TRIAL SETTING DATE
13   FERNANDO BENITEZ-VALDEZ,
14                      Defendant.
15
16         For good cause shown and upon joint motion of the parties, IT IS HEREBY
17   ORDERED that the Motion Hearing and Trial Setting currently set for September
18   17, 2021 at 1:30 p.m., be continued to October 15, 2021 at 1:30 p.m. It is further
19   ordered that, for the reasons stated in the parties’ motion, time is excluded under
20   the Speedy Trial Act.
21         IT IS SO ORDERED.
22   Dated: September 3, 2021
23
24
25
26
27
28
